             Case 6:20-bk-02159-LVV        Doc 53    Filed 04/21/20    Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION
                                  www.flmb.uscourts.gov

    In re:

    FoodFirst Global                                      Case No.: 6:20-bk-02159-LVV
    Restaurants, Inc., et al.,                            Chapter 11

                Debtors.                                  Jointly Administered 1
    ___________________________/


                    UNITED STATES TRUSTEE’S APPOINTMENT
                 AND NOTICE OF APPOINTMENT OF COMMITTEE OF
                  CREDITORS HOLDING UNSECURED CLAIMS FOR
                     FOODFIRST GLOBAL RESTAURANTS, INC.

             Pursuant to 11 U.S.C. § 1102(a), Nancy J. Gargula, United States Trustee for

    Region 21, hereby appoints the following creditors to serve on the committee of creditors

    holding unsecured claims:

    Rouse-Park Meadows, LLC
    c/o Brookfield Property Retail, Inc.
    Attn: Julie Minnick Bowden, National Bankruptcy Director
    350 N. Orleans Street, Suite 300
    Chicago, IL 60654
    Phone: 312-960-2707
    julie.bowden@brookfieldpropertiesretail.com




1
 Jointly Administered cases: FoodFirst Global Restaurants, Inc., Case No: 6:20-bk-
02159-LVV; FoodFirst Global Holdings, Inc., Case No: 6:20-bk-02161-LVV; Brio
Marlton, LLC, Case No: 6:20-bk-02162-LVV; Brio Tuscan Grille of Maryland, Inc., Case
No: 6:20-bk-02163-LVV; Brio Tuscan Grille of Baltimore, LLC, Case No: 6:20-bk-
02164-LVV; Brio Tuscan Grille of Cherokee, LLC, Case No: 6:20-bk-02165-LVV;
Cherry Hill Two, LLC, Case No: 6:20-bk-02166-LVV; and Bravo Development of
Kansas, Inc., Case No. 6:20-bk-02167-LVV.
        Case 6:20-bk-02159-LVV          Doc 53    Filed 04/21/20     Page 2 of 3




Performance Food Group, Inc.
d/b/a Bar Harbor Seafood
Attn: Bradley Boe, Director of Credit
188 Inverness Drive West
Englewood, CO 80112
Phone: 303-898-8137
Brad.boe@pfgc.com


Simon Property Group, Inc.
Attn: Ronald M. Tucker, Vice President/Bankruptcy Counsel
225 W. Washington Street
Indianapolis, IN 46204
Phone: 317-371-1787
rtucker@simon.com


       The United States Trustee may appoint additional members to the Committee, or

reconstitute the Committee as and if necessary, at any time during this case.


DATED:     April 21, 2020.

                                             Respectfully submitted,

                                             NANCY J. GARGULA
                                             United States Trustee, Region 21

                                             By: /s/ Jill E. Kelso
                                             Jill E. Kelso, Trial Attorney
                                             United States Department of Justice
                                             Office of the United States Trustee
                                             Florida Bar No.: 0578541
                                             George C. Young Federal Building and
                                             Courthouse
                                             400 W. Washington Street, Suite 1100
                                             Orlando, FL 32801
                                             Telephone No.: (407) 648-6301, Ext. 137
                                             Facsimile No.: (407) 648-6323
                                             jill.kelso@usdoj.gov




                                             2
        Case 6:20-bk-02159-LVV         Doc 53    Filed 04/21/20     Page 3 of 3




                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing, United
States Trustee’s Appointment and Notice of Appointment of Committee of Creditors
Holding Unsecured Claims has been served electronically through CM/ECF on April 21,
2020, to all parties having appeared electronically in the instant matter and by email to
the members of the committee at the email addresses as set forth above.


                                             /s/ Jill E. Kelso
                                            Jill E. Kelso, Trial Attorney




                                           3
